Terral, J.,*
delivered the opinion of the court.
So far as we can gather from the record, the plaintiffs [appellants] had, at the January term, 1902, of the circuit court of Union county, this suit, being an action of assumpsit, there depending and standing for trial, and they also had in the chancery court a suit in regard to the same cause of action against appellees. Conceiving their case in the circuit court unnecessary, they, at said January term, dismissed the same, and an entry upon the minutes was so made. Upon the next day, fearing they had made a mistake in the matter, they moved to set aside the nonsuit, and to reinstate the cáse upon the docket. The court overruled their motion, and hence this appeal. The decision of the circuit court was entirely competent. The pre*501cise point was so adjudged in United States v. Evans, 5 Cranch, 280 (3 law ed., 101), and that case is cited with approval in Copeland v. Mears, 2 Smed. & M., 518.

Affirmed.


Whitfield, C. J., took no part in tliis decision because of bis connection, before bis appointment to tbe bench, as counsel with an earlier stage of the litigation between tbe parties.